DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed February 17, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-16 and 18-20 are currently pending.  Claims 7-15 are withdrawn.  Claims 18-20 are newly added. Claim 17 is cancelled.  Claims 1 and 16 are currently amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 21, 2021 and January 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 1-6, 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claim 1 has been amended to recite the phrase “wherein the processing step to facilitate cleavage of the autologous pro-thrombin from the PPP sample to produce autologous thrombin is carried out at a temperature of less than 15°C.” 

Claim 16 has been amended to recite the phrase “wherein the wound treatment composition exhibits a consistency that allows the composition to maintain its shape for approximately ten minutes.”

The amendments provide appropriate clarification.  Therefore, the previous rejection of record is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claims 1, 4, 5, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth and Tsai, as evidenced cPRP System;
Rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, and further in view of Reddoch, Nair and Etulain;
Rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, and further in view of Fylling; and
Rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System and UCSF:


New ground(s) of Rejection
Claims 1, 4, 5, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arthrex® Angel® Systems (January 1, 2014; IDS 3/13/2020, previously cited) (“Arthrex 2014”), in view of Manseth et al., (US 2005/0265989; previously cited) (“Manseth”), Hanada et al., (U.S. Patent No. 5,945,103; IDS 1/18/2022) (“Hanada”) and Tsai et al., (US 2015/0079067; IDS 4/25/2020, previously cited) (“Tsai”), as evidenced by Arthrex, The Angel® cPRP System (Customized Cellular Concentrations of Platelet-Rich Plasma, 2019, retrieved from the internet; previously cited) (“cPRP System”).
Arthrex 2014 is directed to a production system for preparing platelet-rich plasma (PRP) formulations that are optimized for the specific treatment needs of the patient (Arthrex Angel System, left column, first paragraph, page 2 of 6) by selection of various concentrations of platelets, leukocytes and red blood cells (RBC) (Maximum flexibility, left column, first paragraph, page 3 of 6).  Arthrex 2014 teaches the platelet-rich products have useful applications for rotator cuff repair, meniscus repair, breast reconstruction and facial reconstruction, for example (see The applications for PRP and PRF gels, bottom of page 3 of 6), which reads on a method of making a wound treatment composition.
Regarding claim 1, step (i), Arthrex 2014 teaches the use of a two-step centrifuge process that is fully automated and fractionates whole blood into three fractions: RBCs, platelet-poor plasma (PPP) and a buffy coat fraction that is rich in platelets and leukocytes (platelet-rich plasma fraction). The system can be optimized to vary the PRP by altering the hematocrit concentration, e.g. 2% or 7% (Maximum flexibility, left column, second paragraph, page 3; Table at left column, page 3; illustration at right column, page 3), thus meeting the limitation of claim 1, step (i).
As to claim 1, step (ii) and the limitation removing the PRP sample and the PPP sample from the centrifuge, it is noted that Arthrex 2014 (see Illustration at the top of page 1 of 1) shows the Three-Compartment Reservoir Bag, indicated as #4 at the illustration identified as Angel Processing Set (right column, page 2 of 6), and the PRP collection syringe is located on the outside of the centrifuge, as further evidenced by cPRP System (Illustration at page 1 of 12; Figure (a) at page 4 of 12; Illustration #8 at page 7 of 12; Illustration #5 at page 9 of 12).  Thus, the automated fractionation process disclosed by Arthrex 2014 removes the PRP sample and the PPP sample from the centrifuge, thus meeting the limitation of claim 1, step (ii).
As to claim 1, step (iii), Arthrex 2014 teaches combining the Arthrex Angel System with Arthrex activAT for the preparation of autologous thrombin for subsequent preparation of a PRP gel that is used for injection or spraying (Maximum flexibility, left column, third paragraph, page 3). Arthrex 2014 teaches that 5-7 ml of autologous thrombin can be extracted from 12 ml of platelet-poor plasma (PPP) fraction obtained during the whole blood processing (Arthrex activAT, For PRF Gel Production, left column, first and fourth paragraphs, page 5 of 6), thus the disclosed extraction of autologous thrombin from the PPP fraction by Arthrex 2014 reads on “processing a 
Further regarding claim 1, as to the limitation “wherein the processing step to facilitate cleavage of the autologous pro-thrombin from the PPP sample to produce autologous pro-thrombin is carried out at a temperature of less than 15°C”, it is initially noted, as set forth above regarding the rejection of claim 1 under 35 USC 112(b), this limitation is interpreted as processing of the PPP to facilitate cleavage of autologous pro-thrombin produces thrombin.  
It is noted that Arthrex 2014 is silent as to the processing temperature employed to produce the autologous thrombin. However, Manseth is directed to methods for producing thrombin from blood plasma (Abstract). Manseth teaches that fibrin sealants that comprise thrombin are effective hemostatic agents which have beneficial uses in surgery and other medical applications (paragraph [0003]).  Manseth specifically teaches the thrombin is obtained by drawing whole blood, separating plasma from the whole blood and extracting prothrombin and subsequently activating the prothrombin to produce thrombin (paragraphs [0007]-[0011]).  Although Manseth’s teaching is specifically directed to obtaining the thrombin from fish, e.g. salmon (paragraph [0025]), Manseth at paragraph [0024] acknowledges that blood coagulation in fish is “fundamentally similar to mammalian blood coagulation” and Manseth further teaches thrombin derived from salmon is an alternative to mammalian-derived thrombin in fibrin sealants (paragraph [0025]).  Manseth (paragraph [0034]) specifically teaches the process to facilitate cleavage (i.e. activation) of prothrombin from the plasma sample to produce thrombin may be carried out at temperature ranging from 0-40°C, and specifically ranging from 13-17°C (claimed range overlaps the prior art range).  Thus, 
Hanada further supports Manseth’s teaching that there is a fundamental similarity between fish and mammalian blood coagulation in that, Hanada teaches methods for preparing human thrombin by activating prothrombin (Test Example 1, col. 5, lines 63-67 to col. 6, lines 1-15).  Hanada assessed the relationship between temperature and thrombin conversion efficiency. Hanada used various temperatures ranging from 5°C to 37°C for measuring conversion efficiency.  Hanada’s Table 1 (col. 6) teaches the highest conversion efficiency was achieved at the lowest temperature tested, i.e. a temperature of 5°C.  The second highest efficiency was achieved at a temperature of 15°C.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to facilitate cleavage (i.e. activation) of prothrombin to produce thrombin at temperatures less than 15°C, thus meeting the limitation of claim 1.
The person of ordinary skill in the art would have been motivated to modify the method of Arthrex 2014 to utilize well-known temperature ranges that are effective for facilitating the production of thrombin from the prothrombin that is present in the plasma sample, as taught by Manseth and Hanada, for the predictable result of successfully providing thrombin for the subsequent activation of platelets in the PRP sample, thus initiating the formation of the platelet rich gel for future therapeutic use.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Arthrex 2014 and Manseth because each of these teachings are directed at therapeutic uses of blood products. 
As to claim 1, step (iv), Arthrex 2014 teaches combining the PRP fraction with autologous thrombin prepared from the PPP fraction to prepare the therapeutic wound treatment PRP gel. Arthrex 2014 is silent as to combining any other portion of the PPP with the PRP and PPP-derived thrombin.  However, Tsai is directed to preparing wound treatment compositions from blood products, e.g. PRP (Abstract and Example 1 (paragraphs [0050]-[0052]).  Tsai, at Example 1, specifically teaches preparing the PRP gel product by combining 5 ml of PRP, 1 ml of PPP and 1 ml of thrombin (paragraph [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include combining a portion of the PPP with the PRP and thrombin to prepare the wound treatment composition.
The person of ordinary skill in the art would have been motivated to modify the method of Arthrex 2014 to include a portion of the PPP fraction, as taught by Tsai, for the predictable result of successfully preparing a PRP-gel composition for therapeutic use, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Arthrex 2014 and Tsai because each of these teachings are directed at therapeutic uses of blood products such as preparing PRP gels for wound treatment.
Regarding claim 4, although Arthrex 2014 discloses the PRP sample has hematocrit levels of 2% and 7%, Arthrex 2014 is silent as to the PRP sample having a hematocrit level of 8%.  However, cPRP System evidences the Arthrex Angel® system has hematocrit settings ranging from 2% to 15% (Angel® System Performance, Figure 1 and first paragraph, page 10). Therefore, it is considered that the Arthrex Angel System 
Regarding claim 5, Arthrex 2014 teaches the automated system permits various PRP compositions by altering the hematocrit concentration (Maximum flexibility, left column, second paragraph, page 3 of 6). Arthrex 2014 specifically teaches hematocrit levels of 2% and 7% (illustration at right column, page 3 of 6), thus meeting the limitation of claim 5.
Regarding claim 16, Arthrex 2014 teaches combining the PRP fraction with autologous thrombin prepared from the PPP fraction to prepare a therapeutic wound treatment PRP gel. Given the prior art teaches combining the same blood components as recited in the specification at paragraphs [0009] and [0010], it is considered that the wound treatment composition would necessarily maintain its shape for approximately ten minutes.
It is noted that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Regarding claims 18 and 19, it is noted, as set forth above regarding claim 1, Manseth teaches thrombin activation at temperatures ranging from 13-17C and Hanada teaches thrombin activation at 5°C provided the most efficient conversion, thus the claimed range overlaps the prior art range, thus meeting the limitation of claims 18 and 19.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 20, Arthrex 2014 is directed to a production system for preparing platelet-rich plasma (PRP) formulations that are optimized for the specific treatment needs of the patient (Arthrex Angel System, left column, first paragraph, page 2 of 6). Arthrex 2014 further teaches the platelet-rich products have useful applications for rotator cuff repair, meniscus repair, breast reconstruction and facial reconstruction, for example (see The applications for PRP and PRF gels, bottom of page 3 of 6). Therefore, in it’s broadest reasonable interpretation, Arthrex’s disclosed patient is considered to encompass “human” patients, thus rendering obvious the processed whole blood is a human blood sample, thus meeting the limitation of claim 20.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth, Hanada and Tsai, as evidenced by cPRP System, as applied to claims 1, 4, 5, 16 and 18-20 above, and further in view of Reddoch et al., (SHOCK, Vol. 41, Supplement 1, pp. 54-61, 2014; previously cited) (“Reddoch”), Nair et al., (British Journal of Haematology, 2017 July; 178(1): 119-129, published online 4 June 2017; previously cited) (“Nair”) and Etulain et al (Scientific Reports (2018) 8:1513, pages 1-15; previously cited) (“Etulain”).
The teaching of Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, is set forth above.
Regarding claim 2 and the limitation that step (iv) of claim 1 is carried out at a temperature of less than 15°C, it is noted that Arthrex 2014 is silent as to the temperature used to carry out combining the PRP sample with a portion of the PPP sample and a portion of the thrombin to produce the wound treatment composition. However, Manseth, as discussed above, renders obvious facilitating the production of thrombin at a temperature that is less than 15°C. 
Reddoch teaches that platelets stored at 4°C maintain more viable metabolic properties and are hemostatically more effective than RT (room temperature) platelets (Abstract, Conclusion). Reddoch further teaches that subjecting platelets to cold temperatures (i.e. 4°C) results in better aggregation response (Introduction, right column, first paragraph, page 54; RESULTS, Platelet aggregation, right column, page 56) as well as having improved clot strength and stability (DISCUSSION, left column, last paragraph, page 60).
Nair likewise teaches that platelets subjected to storage at 4°C have superior clot properties as confirmed by rheological studies demonstrating the cold platelets are significantly stiffer than clots formed from RT-stored platelets (room temperature platelets) (Summary).
Etulain is directed to optimized protocols for preparing platelet-rich-plasma having improved angiogenic and regenerative properties, including pre-incubation at 4°C (Abstract). Etulain specifically acknowledges that it is well-known that low temperatures enhance platelet activation and teaches that cold preconditioning (4°C)  maximizes the release of pro-angiogenic growth factors (Cold preconditioning, plasma cryoprecipitate supplementation, and dilution enhance angiogenesis mediated by PRPr, first paragraph, page 3).

The person of ordinary skill in the art would have been motivated to modify the method of Arthrex 2014 to carry out the formation of the platelet-rich gel composition by combining the PRP sample with a portion of the PPP sample and a portion of the thrombin sample at a temperature of less than 15°C, for the predictable result of successfully activating platelet aggregation at a temperature range that results in better platelet aggregation response, improved clot strength and stability, and maximizes the release of pro-angiogenic growth factors, thus meeting the limitation of claim 2.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Arthrex 2014 with Reddoch, Nair and Etulain because each of these teachings are directed at therapeutic uses of compositions comprising platelets.	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth, Hanada and Tsai, as evidenced by cPRP System, as applied to claims 1, 4, 5, 16 and 18-20 above, and further in view of Fylling et al., (US 2010/0226902; previously cited) (“Fylling”).
The teaching of Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, is set forth above.
Regarding claim 3, Arthrex 2014 does not further teach the addition of ascorbic acid to the therapeutic platelet-rich gel with, prior to or after addition of the thrombin.  However, Fylling is also directed to preparing platelet-rich gel compositions ascorbic acid are combined with the liquid PRP to form a gel (added contemporaneously with the thrombin) (paragraph [0031] and claims 1, 6 and 11). Thus, Fylling has established it was well-known in the art to include ascorbic acid with thrombin for activation of coagulation to prepare PRP gels for wound treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ascorbic acid to the wound treatment composition contemporaneously with the addition of thrombin.
The person of ordinary skill in the art would have been motivated to modify the prior art method to include ascorbic acid, as taught by Fylling, for the predictable result of successfully activating coagulation and production of the therapeutic PRP gel composition, thus meeting the limitation of claim 3.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Fylling and Arthrex 2014 because each of these teachings are directed at processing blood samples to produce therapeutic platelet-rich gels.	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arthrex 2014, in view of Manseth, Hanada and Tsai, as evidenced by cPRP System, as applied to claims 1, 4, 5, 16 and 18-20 above, and further as evidenced by UCSF Health, Platelet Count (retrieved from the internet; previously cited) (“UCSF”).
The teaching of Arthrex 2014, in view of Manseth and Tsai, as evidenced by cPRP System, is set forth above.
Regarding claim 6, Arthrex 2014 teaches the system processes blood samples having blood volumes from 40 ml to 180 ml, and a maximum of 540 ml of patient blood can be processed (Maximum flexibility, right column, third paragraph, page 3 of 6).
Arthrex 2014 teaches the platelet level for 2% hematocrit samples is 6.8x that of whole blood and the platelet level for 7% hematocrit samples is 11.9x whole blood.
UCSF evidences that normal platelet levels in whole blood range from 150 to 400 x 109/L. Therefore, it is considered that the platelet levels achieved by Arthrex 2014 range from 1,020 x 109/L (i.e. 150 x 109/L x 6.8) to 4,760 x 109/L (i.e. 400 x 109/L x 11.9) (claimed range overlaps the prior art range).
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Response to Remarks/Amendments

As to Applicant’s remarks regarding the teaching of Arthrex 2014, as discussed at Applicant’s remarks (page 7 of 11, first paragraph), Applicant asserts that Arthrex 2014 does not teach or suggest cleaving the autologous pro-thrombin from the PPP sample at a temperature of less than 15°C.
Applicant’s remarks have been fully considered but are not found persuasive since Applicant is arguing the reference individually. 
In response to applicant's arguments against Arthrex 2014 individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, as set forth above, Manseth and Hanada are relied upon to support the obvious modification of Arthrex 2014 to cleave the autologous pro-thrombin from the PPP sample at a temperature of less than 15°C, given the prior art recognizes that temperatures less than 15C provide the most efficient conversion for human thrombin.

	As to Applicant’s remarks regarding Manseth’s teaching at paragraph [0107], noting that 37°C may be an optimum activation temperature for humans or bovines, as discussed at Applicant’s remarks (page 7 of 11, second and third paragraphs), Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection set forth above. Specifically, since Hanada has shown thrombin conversion efficiencies ranging from 5°-37°C, and the conversion efficiency improves with decreasing temperatures. Hanada shows the most efficient temperatures for human activation of prothrombin to thrombin is achieved at temperatures of less than 15°C.  Hanada’s teaching supports Manseth’s teaching that there is a fundamental similarity between fish and mammalian blood coagulation, and although Manseth suggests that 37°C is an optimal temperature for thrombin activation for human blood, Hanada’s experimentation illustrates conversion occurs at temperatures ranging from 5-37°C, and temperatures less than 15°C provide the greatest conversion efficiency. 

	Applicant further traverses the rejection of record on the grounds that Tsai does not teach or suggest cleaving of autologous pro-thrombin to produce thrombin at a 
Applicant’s remarks have been fully considered but are not found persuasive since Applicant is arguing the reference individually. 
In response to applicant's arguments against Tsai individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, as set forth above, Manseth and Hanada are relied upon to support the obvious modification of Arthrex 2014 to cleave the autologous pro-thrombin from the PPP sample at a temperature of less than 15°C, given the prior art recognizes that temperatures less than 15°C provide the most efficient conversion for human thrombin.

	As to Applicant’s remarks regarding step (ii) being carried out at less than 15°C, and is not rendered obvious by the teaching of Manseth, as discussed at Applicant’s remarks (page 9 of 11), it is noted that Applicant’s remarks have been fully considered but are not found persuasive.
	In response, it is first noted that it is step (iii) of claim 1 that requires processing at a temperature of less than 15°C. Step (ii) is directed to removing the PRP sample and the PPP sample from the centrifuge.
Further regarding Applicant’s remarks, it is noted that Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection set forth above. Specifically, since Hanada has shown thrombin conversion efficiencies ranging from 5°-37°C, and the conversion efficiency improves with 

	As to Applicant’s arguments regarding claims 2, 3 and 6 and the limitation directed to processing thrombin at less than 15°C, as discussed at Applicant’s remarks (pages 10-11 of 11), Applicant’s remarks have been fully considered, but are not found persuasive in view of the new grounds of rejection set forth above addressing the limitation directed at processing thrombin at less than 15°C.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 18, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/EVELYN Y PYLA/Examiner, Art Unit 1633